    Case: 1:20-cv-00157 Document #: 43 Filed: 06/15/21 Page 1 of 8 PageID #:190




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


 BERNARD GRAYER, et al.,

       Plaintiffs,                               No. 20-cv-00157

              v.                                 Judge John F. Kness

 THE CITY OF CHICAGO, et al.,

       Defendants.


                     MEMORANDUM OPINION AND ORDER

      This wrongful arrest case under 42 U.S.C. § 1983 presents the question

whether a claim of unlawful pretrial detention can arise under the Due Process

Clause of the Fourteenth Amendment. Plaintiffs Bernard Grayer and Marquinyelle

Holt allege that officers of the Chicago Police Department wrongly arrested them on

a firearm charge in violation of the Fourth and Fourteenth Amendments. Defendants

agree that Plaintiffs’ claims arise under the Fourth Amendment, but they contend

that Plaintiffs cannot proceed in this case under the Fourteenth Amendment. See

Albright v. Oliver, 510 U.S. 266, 270-71 (1994). In Defendants’ view, the Fourteenth

Amendment claims in Counts II and III of Plaintiffs’ complaint should be dismissed

under Rule 12(b)(6) of the Federal Rules of Civil Procedure. (Dkt. 13 at 1.)

      As explained below, the Court agrees that Counts II and III, at least to the

extent they are based on the Fourteenth Amendment, should be dismissed. No party

disputes that the Fourth Amendment applies to claims arising from pretrial
         Case: 1:20-cv-00157 Document #: 43 Filed: 06/15/21 Page 2 of 8 PageID #:191




detention. But the Fourteenth Amendment comes into play only for claims that arise

following a criminal conviction. Because Plaintiffs were never convicted of a crime,

the Fourteenth Amendment plays no permissible role in Plaintiffs’ complaint. Accord-

ingly, Defendants’ partial motion to dismiss is granted.

I.         BACKGROUND1

           In December 2018, Defendants, who at the relevant time were Chicago police

officers, entered and searched Plaintiffs’ home under the authority of a search war-

rant. (Dkt. 2 ¶ 9.) Plaintiff Marquinyelle Holt, who was inside the home, immediately

notified Defendants that he had a valid Firearm Owner’s Identification (“FOID”) card

and a Concealed Carry License. (Id. ¶ 15.) Holt directed Defendants to the location of

two firearms, both registered to him. (Id. ¶ 16.) Police found one firearm in a closet

safe and the other in a vehicle in front of the house. (Id. ¶¶ 16, 17.) Holt was charged

with obstructing service of process, but that charge was dismissed on January 22,

2019. (Id. ¶¶ 26, 31.) Although the firearms were Holt’s, Plaintiff Bernard Grayer

was charged with unlawful use of a weapon by a felon. (Id. ¶ 19.) That charge was

dismissed on July 18, 2019. (Id. ¶ 44.) All criminal charges having been dismissed,

neither Plaintiff was convicted of any crime.

           Plaintiffs sued under 42 U.S.C. § 1983, alleging that, because they were “sub-

jected to a legal process, criminal prosecution, pretrial detention and a deprivation of

liberty,” they were deprived of rights, privileges, and immunities secured to them by


     In deciding a motion to dismiss, the Court must “accept as true all of the well-pled facts
     1

in the complaint and draw all reasonable inferences in favor of the plaintiff.” Calderon-
Ramirez v. McCament, 877 F.3d 272, 274 (7th Cir. 2017) (quoting Kubiak v. City of Chicago,
810 F.3d 476, 480–81 (7th Cir. 2016)).


                                              2
       Case: 1:20-cv-00157 Document #: 43 Filed: 06/15/21 Page 3 of 8 PageID #:192




the Fourth and Fourteenth Amendments. (Dkt. 2 ¶¶ 22, 29.) Defendants now move

to dismiss the Fourteenth Amendment claims (Counts II and III), contending the

Fourteenth Amendment “does not govern an unlawful pre-trial detention claim.”

(Dkt. 13 at 3.)

II.      LEGAL STANDARD

         At this initial stage, a complaint generally need only include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Each complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). These alle-

gations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. In evaluating a motion to dismiss, the Court must accept

as true the complaint’s factual allegations and draw reasonable inferences in the

plaintiff’s favor. Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). But even though fac-

tual allegations are entitled to the assumption of truth, mere legal conclusions are

not. Iqbal, 556 U.S. at 678-79.

III.     DISCUSSION

         Plaintiffs allege they were subjected to pretrial detention without probable

cause in violation of their Fourth and Fourteenth Amendment rights. (Dkt. 2 ¶¶ 47,

55.) No party disputes that a Section 1983 claim alleging wrongful pretrial detention

arises under the Fourth Amendment. See Manuel v. City of Joliet, — U.S. —, 137 S.

Ct. 911, 920 (2017) (“Manuel I”) (“ . . . the Fourth Amendment governs a claim for




                                             3
    Case: 1:20-cv-00157 Document #: 43 Filed: 06/15/21 Page 4 of 8 PageID #:193




unlawful pretrial detention. . . .”). But the question remains: can a challenge to pre-

trial incarceration also arise under the Fourteenth Amendment?

      In short, the answer is no. In Manuel I, the petitioner was arrested on a drug

charge and detained for seven weeks pending trial before the state dropped the case.

Manuel I, 137 S. Ct. at 915-16. After the prosecution dismissed the criminal matter,

the petitioner brought a Section 1983 action under the Fourth and Fourteenth

Amendments, alleging that the commencement of criminal proceedings against him

constituted malicious prosecution. Manuel v. City of Joliet, No. 13 C 3022, 2014 WL

551626, at *1 (N.D. Ill. Feb. 12, 2014). The district court dismissed the Fourth Amend-

ment claim and held that, because the Fourth Amendment no longer governs once

the state initiates criminal proceedings, a malicious prosecution claim is not actiona-

ble under that provision. Id. (citing Newsome v. McCabe, 256 F.3d 747, 750 (7th Cir.

2001)). Although the Seventh Circuit affirmed that aspect of the judgment, Manuel

v. City of Joliet, 590 F. App’x 641, 644 (7th Cir. 2015), the Supreme Court reversed

and held “the Fourth Amendment governs a claim for unlawful pretrial detention

even beyond the start of legal process.” Manuel I, 137 S. Ct. at 915-16. As the Supreme

Court explained, the Fourth Amendment “was tailored explicitly for the criminal jus-

tice system, and it always has been thought to define the appropriate process for sei-

zures of persons . . . in criminal cases, including the detention of suspects pending

trial.” Id. at 917 (cleaned up) (citing Gerstein v. Pugh, 420 U.S. 103 (1975)). Instead

of drawing the Fourth Amendment’s outer boundary at the initiation of criminal pro-

ceedings, the Supreme Court placed the line of demarcation at conviction, explaining




                                          4
    Case: 1:20-cv-00157 Document #: 43 Filed: 06/15/21 Page 5 of 8 PageID #:194




that “[o]nce a trial has occurred, the Fourth Amendment drops out: [a] person chal-

lenging the sufficiency of the evidence to support both a conviction and any ensuing

incarceration does so under the Due Process Clause of the Fourteenth Amendment.”

Id. at 920 n.8; see also Manuel v. City of Joliet, Ill., 903 F.3d 667, 670 (7th Cir. 2018)

(“Manuel II”).

      In the wake of Manuel I and II, the Seventh Circuit has further clarified that

the pre/post-conviction line permits no equivocation: pretrial claims arise under the

Fourth Amendment, and post-conviction claims arise under the Fourteenth Amend-

ment. Lewis v. City of Chicago, 914 F.3d 472 (7th Cir. 2019). In Lewis, the state

charged plaintiff with illegally possessing a firearm and held him in jail for two years

pending trial before dropping the charges. Id. at 474. Lewis brought Section 1983

claims alleging his pretrial confinement violated both Fourth and Fourteenth Amend-

ments. Id. Affirming the district court’s dismissal of the Fourteenth Amendment

claim, the Seventh Circuit concluded that, because Lewis was never convicted, only

the Fourth Amendment applied to Lewis’s case. Id. at 475, 478 (“[i]t’s now clear that

a § 1983 claim for unlawful pretrial detention rests exclusively on the Fourth Amend-

ment”).

      Following Lewis, the Seventh Circuit has reiterated at least four times that

Section 1983 actions challenging the constitutionality of pretrial detention arise un-

der the Fourth Amendment, not the Fourteenth. See Camm v. Faith, 937 F.3d 1096,

1105 (7th Cir. 2019) (noting the complaint “cited both the Fourth and Fourteenth

Amendments, but properly construed, the malicious-prosecution claim is really one




                                            5
    Case: 1:20-cv-00157 Document #: 43 Filed: 06/15/21 Page 6 of 8 PageID #:195




for wrongful arrest and detention in violation of the Fourth Amendment”); Mitchell

v. City of Elgin, 912 F.3d 1012, 1015-17 (7th Cir. 2019) (similar); Kuri v. City of Chi-

cago, 990 F.3d 573, 575 (7th Cir. 2021) (“If the detention is not supported by probable

cause, however, the Fourth Amendment provides a remedy”); Young v. City of Chi-

cago, 987 F.3d 641, 645 (7th Cir. 2021) (“the Fourth Amendment, not the Due Process

Clause, governs a claim for wrongful pretrial detention”) (citing Manuel I, 137 S. Ct.

at 918). It is thus even clearer now “that a § 1983 claim for unlawful pretrial detention

rests exclusively on the Fourth Amendment.” Lewis, 914 F.3d at 478.

      Despite this precedent, Plaintiffs argue that Lewis is contrary to the Supreme

Court’s decision in McDonough v. Smith, — U.S. —, 139 S. Ct. 2149 (2019). (See Dkt.

23 at 5) (arguing McDonough overrules Lewis “in that claims arising from unlawful

pretrial detention can also sound in the Fourteenth Amendment and are not exclu-

sively limited to the Fourth Amendment”).) This Court respectfully disagrees. Con-

trary to Plaintiffs’ suggestion, McDonough did not hold that “unlawful pretrial deten-

tion can also sound in the Fourteenth Amendment.” (Id.) McDonough, rather, ad-

dressed when the statute of limitations for a fabricated evidence claim begins to run.

McDonough, 139 S. Ct. at 2154. Acknowledging that “the Second Circuit treated [the

plaintiff’s claim] as arising under the Due Process Clause,” the Supreme Court point-

edly noted that it “[w]e assume without deciding that the Second Circuit’s articula-

tions of the right at issue and its contours are sound, having not granted certiorari to

resolve those separate questions.” Id. In view of this qualification, this Court cannot

find that Lewis—which directly applied Manuel I—and later on-point Seventh Circuit




                                           6
       Case: 1:20-cv-00157 Document #: 43 Filed: 06/15/21 Page 7 of 8 PageID #:196




cases were abrogated by implication through McDonough. Cf. McDonough, 139 S. Ct.

at 2161 (Thomas, J., dissenting) (addressing, in the context of the limitations issue,

the Court’s “failure to specify which constitutional right the respondent allegedly vi-

olated”). Moreover, this conclusion is bolstered by the Seventh Circuit’s post-

McDonough application of Manuel I and Lewis in Kuri and Young—neither of which

mention McDonough. See Kuri, 990 F.3d at 575; Young, 987 F.3d at 645.

         Plaintiffs attempt to avoid the effect of Lewis and related decisions by distin-

guishing, for claim-accrual purposes, between allegations of fabricated evidence (e.g.,

McDonough) and those involving unlawful detention (e.g., Lewis and Manuel I). (Dkt.

23 at 5.) This distinction does not make a difference—at least not in this case. Alt-

hough Plaintiffs cite some decisions explaining that a later date of accrual should

apply to fabrication of evidence claims, e.g., Floyd v. Att’y Gen. of Pa., 722 F. App’x

112, 114 (3d Cir. 2018); Bradford v. Scherschligt, 803 F.3d 382, 388-89 (9th Cir. 2015);

Mondragon v. Thompson, 519 F.3d 1078, 1083 (10th Cir. 2008), at issue here is the

legal basis of the claimed right of action, not the marker for when that action accrues.

And on that score, the law is against Plaintiffs: Lewis rejected any distinction be-

tween pretrial fabrication of evidence claims and those based on wrongful pretrial

detention. Lewis, 914 F.3d at 479 (“all § 1983 claims for wrongful pretrial detention—

whether based on fabricated evidence or some other defect—sound in the Fourth

Amendment”).2 Because that rule is the controlling law in this circuit, Plaintiffs’ re-

liance upon the Fourteenth Amendment is foreclosed.


   2  Plaintiffs also rely on Culp v. Flores, 454 F. Supp. 3d 764 (N.D. Ill. 2020) (Feinerman,
J.). Although Culp noted in dicta that “Seventh Circuit case law does not conclusively answer


                                              7
      Case: 1:20-cv-00157 Document #: 43 Filed: 06/15/21 Page 8 of 8 PageID #:197




IV.     CONCLUSION

        Plaintiffs’ claims alleging wrongful pretrial detention do not arise under the

Fourteenth Amendment. Accordingly, Defendants’ partial motion to dismiss Counts

II and III as they relate to the Fourteenth Amendment is granted.

SO ORDERED in No. 20-cv-00157.

Date: June 15, 2021
                                                  JOHN F. KNESS
                                                  United States District Judge




whether [the plaintiff] has a viable Fourteenth Amendment claim,” id. at 770, that decision
both preceded Kuri v. City of Chicago, 990 F.3d 573, 575 (7th Cir. 2021) and Young v. City of
Chicago, 987 F.3d 641, 645 (7th Cir. 2021) and disclaimed, for procedural reasons, any need
to resolve the “very difficult” Fourteenth Amendment question. 454 F. Supp. 3d at 770. For
the reasons provided in this opinion, the Court finds that Manuel I and II, Lewis, Young,
Kuri, and related decisions do indeed foreclose Plaintiffs’ Fourteenth Amendment claims.


                                             8
